Title: To Thomas Jefferson from Daniel Stevens, 16 January 1806
From: Stevens, Daniel
To: Jefferson, Thomas


                        
                            Dear Sir/
                            Charleston 16h. January 1806
                        
                        Being informed that the Collector of the Customs Mr. James Simons has sent on his resignation to you, and
                            having been an old officer of the Revenue of the United States, in South Carolina, as Supervisor of the Revenue, and
                            having a thorough knowledge of the Revenue System, shou’d it really be the case that the Collector has resigned, I wou’d
                            beg leave to offer myself as a Candidate for that appointment, and for further information, I wou’d take the liberty to
                            refer to Mr. Gallatin the Secretary of the Treasury.
                        With every sentiment of respect I have the honor of subscribing myself—Your Most obt. Sevt
                        
                            Danl Stevens
                            
                        
                    